DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims filed March 9, 2020.
Claims 1-15 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1 and 9 are directed towards, “a method for tracking the validity of cannabis business activities, comprising: retrieve online activity associated with one of the cannabis businesses; analyzing the retrieved online activity for content related to cannabis; determine whether the online activity is valid under terms of a license registered for the cannabis business; and presenting the determination of validity for the online activity in response to a user request for information related to the cannabis business”. The claims are describing legal compliance tracking for cannabis businesses in terms of being valid within the business’ license. Retrieving information and ensuring that the information is valid under a business license, specifically a controlled substance license, is merely describing a legal compliance validation and tracking. The independent claims are directed towards a legal/commercial interaction which is an abstract idea grouping of certain method of organizing human activity. 
The claims also describe a mental process. A person can mentally judge online activity for a cannabis business to determine whether the content is valid under a license. A person is able to check online activity and make observations and judgements with the aid of pen and paper the validity of content of online activity. As such the independent claims also describe an abstract idea under mental process.
Step 2(a)(II) considers the additional elements of the claims in terms of being transformative into a practical application. The additional elements of the independent claims are establishing a database of cannabis businesses in an online platform service accessible by computing devices; sending from a host server of the online platform, web crawlers through an online network connected to the host server, wherein the web crawlers; A computer program product for tracking the validity of cannabis business activities, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured, when executed by a computer processor to. The additional elements are described in the originally filed specification [20-25 and 50-53]. The additional elements are described in terms of being generic technological elements to implement the abstract idea. The web crawler is merely providing information to perform generic analysis within the system and there is no specific technical improvement to the computer elements (processor, database, memory, storage medium). The additional elements are not directed towards a technical improvement to a technical area and thus are not transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are establishing a database of cannabis businesses in an online platform service accessible by computing devices; sending from a host server of the online platform, web crawlers through an online network connected to the host server, wherein the web crawlers; A computer program product for tracking the validity of cannabis business activities, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured, when executed by a computer processor to. The additional elements are described in the originally filed specification [20-25 and 50-53]. The additional elements were considered above and found to be generic technological elements to implement the abstract idea. There are no further additional elements to consider and thus the elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-8 and 10-15 are further describing the abstract idea without providing additional elements beyond those considered in the independent claims. The dependent claims are directed towards comparing the online activity to a probability match of valid/invalid based on a threshold, generating a compliance score for the cannabis business based on the validity of the online activity, describing that the content of the online activity includes articles, web blogs, news posts, reviews, social media and photographs, categorizing, labeling, and classifying content within the photographs to determine specific cannabis activities, determine a sentiment of cannabis activity from the content, analyze content for negative actions and generate a risk score for the business, and compare the license structure to a probability match for the jurisdiction to determination validity of online activity based on the jurisdiction. The dependent claims further describe the legal interaction and mental process aspects. The claims provide further aspects of the business validation for legal compliance, further describe the legal compliance in terms of risk analysis, and compare the license in terms of the jurisdictional match further providing legal aspects in terms of the abstract idea. The image analysis and probability match are merely describing generic analysis. There is no specific algorithm or steps in terms of analytical or classification models to determine the content aspects, but rather the system is merely providing generic analysis. Further, the analysis can be within the mental process in terms of a person observing and notating with the aid of pen and paper content that is valid and invalid. There are no further additional elements and the computer elements within the dependent claims are merely generic technological elements considered in terms of the independent claims. As such, the dependent claims are not transformative into a practical application nor are they significantly more than the identified abstract ideas. Refer to MPEP 2106.05(f).
The claimed invention is describing a legal compliance and license validation monitoring that falls under mental process and certain method of organizing human activity grouping of abstract ideas, and therefore claims 1-15 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stibel et al [2016/0071123], hereafter Stibel, in view of Lovelace [2010/0286993].
Regarding claim 1, Stibel discloses a computer program product for tracking the validity of cannabis business activities, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured, when executed by a computer processor to: establish a database of businesses in an online platform service accessible by computing devices (Paragraphs [84-87 and 254-262]; Stibel discloses a database of information including different businesses, individual information and relationship information. Further, Stibel discloses the computer system including processors, computer program, and other elements to implement the business rating aspects.); 
send from a host server of the online platform, web crawlers through an online network connected to the host server, wherein the web crawlers retrieve online activity associated with one of the businesses in the database (Paragraphs [69-74]; Stibel discloses a web crawler that retrieves information regarding business information including social media, business ratings, and contact information.); 
presenting the determination of validity for the online activity in response to a user request for information related to the cannabis business (Paragraphs [99-109 and 123-128]; Stibel discloses credibility reports that are generated for users upon request for a business in terms of credibility and other quantifiable scoring elements.).  
Stibel discloses the above-enclosed limitations, however, Stibel does not specifically disclose a cannabis business or analyzing content related to cannabis and determining whether the activity is valid under terms of a license;
Lovelace teaches a similar content analysis and business validation system specifically for cannabis businesses.
Lovelace teaches cannabis business and analyze the retrieved online activity for content related to cannabis; determine whether the online activity is valid under terms of a license registered for the cannabis business (Paragraphs [2, 38-40 and 54-55]; Lovelace teaches a similar business information analysis system that determines and verifies a user (business or individual) ability to advertise, sell, and/or purchase marijuana based on jurisdiction and other aspects. Further described in paragraphs [64-65] in terms of auditing the marketplace for user/business information including organizational documents and flagging based on those audited elements. The combination is based on Stibel providing business information scoring and validation from web-crawled information and Lovelace teaches specific cannabis analysis in terms of validation for a license registered.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business rating and scoring system that provides web crawlers to obtain information of Stibel the ability to have specific cannabis business information that is analyzed in terms of a license as taught by Lovelace since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the cannabis compliance provides businesses and consumers better validation that the business is legal and proper when purchasing a controlled substance.
Regarding claim 3, the combination teaches the above-enclosed limitations of the computer program product of claim 1, however, Stibel does not specifically disclose that the business is based on validity score for a jurisdiction;
Lovelace further teaches further comprising computer readable program code configured to: generate a cannabis compliance score for the cannabis business based on the determination of validity for the online activity, wherein the cannabis compliance score represents compliance with cannabis business practices for a jurisdiction (Paragraphs [38-40]; Lovelace teaches that the validation for cannabis selling/buying is based on jurisdictions (federal, state, and/or local).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business rating and scoring system that provides web crawlers to obtain information of Stibel the ability to have specific cannabis business information that is analyzed in terms of a license as taught by Lovelace since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the cannabis compliance provides businesses and consumers better validation that the business is legal and proper when purchasing a controlled substance.
Regarding claim 4, the combination teaches the above-enclosed limitations of the computer program product of claim 1;
Stibel further discloses wherein the content of the online activity includes: articles, weblogs, news posts, reviews, social media posts, and photographs that include an association with the cannabis business (Paragraphs [69-70]; Stibel discloses that the information for the credibility is from social media, news posts, reviews (yelp), articles, and other information.).
Further, Lovelace teaches [37-39 and 62-64] similar information gathering that includes photographs, articles, documents, and other information from buyers and sellers.  
Regarding claim 6, the combination teaches the above-enclosed limitations of the computer program product of claim 4; 
Stibel further discloses further comprising computer readable program code configured to: analyze content in the social media posts for patterns of cannabis activity; and determine a sentiment for the patterns of cannabis activity from the analyzed content (Paragraphs [65-70]; Stibel discloses that the credibility and business scoring system retrieves online review information and determines the review (good, horribly performing, poor performance).).  
Regarding claim 7, the combination teaches the above-enclosed limitations of the computer program product of claim 4;	
Stibel further discloses further comprising computer readable program code configured to: analyze content in the articles, weblogs, news posts, and reviews for potential negative actions; determine from the analyzed content whether a cannabis business engaged in activity associated with a risk factor; and generate a compliance risk score that is based on whether the cannabis business engaged in activity associated with the risk factor (Paragraphs [65-70 and 140-150]; Stibel discloses that the system retrieves information (including reviews, blogs, and other information) in order to provide a credibility score. Further, Stibel discloses that the credibility further provides a risk score [162-171] and other scoring elements with the entity within the indexed information.).  
Regarding claim 9, Stibel discloses a method for tracking the validity of cannabis business activities, comprising: establishing a database of cannabis businesses in an online platform service accessible by computing devices (Paragraphs [84-87 and 254-262]; Stibel discloses a database of information including different businesses, individual information and relationship information. Further, Stibel discloses the computer system including processors, computer program, and other elements to implement the business rating aspects.);  19LOS.TIMOTHY-LZ.OO1NPPATENT 
sending from a host server of the online platform, web crawlers through an online network connected to the host server, wherein the web crawlers retrieve online activity associated with one of the cannabis businesses in the database (Paragraphs [69-74]; Stibel discloses a web crawler that retrieves information regarding business information including social media, business ratings, and contact information.); 
presenting the determination of validity for the online activity in response to a user request for information related to the cannabis business (Paragraphs [99-109 and 123-128]; Stibel discloses credibility reports that are generated for users upon request for a business in terms of credibility and other quantifiable scoring elements.).  
Stibel discloses the above-enclosed limitations, however, Stibel does not specifically disclose a cannabis business or analyzing content related to cannabis and determining whether the activity is valid under terms of a license;
Lovelace teaches a similar content analysis and business validation system specifically for cannabis businesses.
Lovelace teaches analyzing the retrieved online activity for content related to cannabis; determine whether the online activity is valid under terms of a license registered for the cannabis business (Paragraphs [2, 38-40 and 54-55]; Lovelace teaches a similar business information analysis system that determines and verifies a user (business or individual) ability to advertise, sell, and/or purchase marijuana based on jurisdiction and other aspects. Further described in paragraphs [64-65] in terms of auditing the marketplace for user/business information including organizational documents and flagging based on those audited elements. The combination is based on Stibel providing business information scoring and validation from web-crawled information and Lovelace teaches specific cannabis analysis in terms of validation for a license registered.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business rating and scoring system that provides web crawlers to obtain information of Stibel the ability to have specific cannabis business information that is analyzed in terms of a license as taught by Lovelace since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the cannabis compliance provides businesses and consumers better validation that the business is legal and proper when purchasing a controlled substance. 
Regarding claim 11, the combination teaches the above-enclosed limitations of the method of claim 9, however, Stibel does not specifically disclose that the business is based on validity score for a jurisdiction;
Lovelace further teaches further comprising computer readable program code configured to: generate a cannabis compliance score for the cannabis business based on the determination of validity for the online activity, wherein the cannabis compliance score represents compliance with cannabis business practices for a jurisdiction (Paragraphs [38-40]; Lovelace teaches that the validation for cannabis selling/buying is based on jurisdictions (federal, state, and/or local).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business rating and scoring system that provides web crawlers to obtain information of Stibel the ability to have specific cannabis business information that is analyzed in terms of a license as taught by Lovelace since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the cannabis compliance provides businesses and consumers better validation that the business is legal and proper when purchasing a controlled substance.  
Regarding claim 12, the combination teaches the above-enclosed limitations of the method of claim 9;
Stibel further discloses wherein the content of the online activity includes: articles, weblogs, news posts, reviews, social media posts, and photographs that include an association with the cannabis business (Paragraphs [69-70]; Stibel discloses that the information for the credibility is from social media, news posts, reviews (yelp), articles, and other information.).
Further, Lovelace teaches [37-39 and 62-64] similar information gathering that includes photographs, articles, documents, and other information from buyers and sellers.  
Regarding claim 14, the combination teaches the above-enclosed limitations of the method of claim 12; 
Stibel further discloses further comprising computer readable program code configured to: analyze content in the social media posts for patterns of cannabis activity; and determine a sentiment for the patterns of cannabis activity from the analyzed content (Paragraphs [65-70]; Stibel discloses that the credibility and business scoring system retrieves online review information and determines the review (good, horribly performing, poor performance).).  
Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stibel et al [2016/0071123], hereafter Stibel, in view of Lovelace [2010/0286993], further in view of Vanhoucke et al [2015/0227813], hereafter Vanhoucke.
Regarding claim 5, Stibel discloses the above-enclosed limitations of the computer program product of claim 4, however, Stibel does not specifically disclose classifying content and labeling photographs and determining activities from the analyzed content;
Vanhoucke teaches a similar information analysis system specifically for photographs (similar to that of the combination specifically Lovelace).
Vanhoucke teaches further comprising computer readable program code configured to: categorize, label, and classify content in the photographs; analyze the content in the photographs for patterns of cannabis activity; and determine specific cannabis activities from the analyzed content (Paragraphs [27-37]; Vanhoucke teaches image analysis that includes classifying and analyzing images for patterns of activity and other elements to determine inferences for the image. The combination is based on Lovelace providing photographs within the cannabis business validation system and Vanhoucke provides specific image analysis for cannabis activities within photographs.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business validation system that is based on information including images/photographs of the combination the ability to have photographic analysis as taught by Vanhoucke since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the image analysis ensures proper photographic identification for relevant information within the scoring system.
Regarding claim 13, Stibel discloses the above-enclosed limitations of method of claim 12, however, Stibel does not specifically disclose classifying content and labeling photographs and determining activities from the analyzed content;
Vanhoucke teaches a similar information analysis system specifically for photographs (similar to that of the combination specifically Lovelace).
Vanhoucke teaches further comprising computer readable program code configured to: categorize, label, and classify content in the photographs; analyze the content in the photographs for patterns of cannabis activity; and determine specific cannabis activities from the analyzed content (Paragraphs [27-37]; Vanhoucke teaches image analysis that includes classifying and analyzing images for patterns of activity and other elements to determine inferences for the image. The combination is based on Lovelace providing photographs within the cannabis business validation system and Vanhoucke provides specific image analysis for cannabis activities within photographs.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business validation system that is based on information including images/photographs of the combination the ability to have photographic analysis as taught by Vanhoucke since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the image analysis ensures proper photographic identification for relevant information within the scoring system.
Claim(s) 2, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stibel et al [2016/0071123], hereafter Stibel, in view of Lovelace [2010/0286993], further in view of Bayliss [2010/0094910].
Regarding claim 2, the combination teaches the above-enclosed limitations of the computer program product of claim 1, 
Stibel further discloses wherein in the event the determination of validity is not a direct determination of validity for the online activity, further comprising computer readable program code configured to: compare the online activity to activity data stored in the host server; generate a probability match score; and determine whether the online activity is valid under the terms of the license based on the probability score exceeding a threshold for valid or invalid activity (Paragraphs [145-149 and 243-253]; Stibel discloses an indexing that provides matching based on threshold elements and scores for an entity (business) in terms of the credibility score. Further, Lovelace teaches [38-41] the specific aspects of the valid/invalid activity in terms of the determination with regards to the jurisdiction and other license-based validation for the seller/buyer.).  
Stibel discloses the above-enclosed limitations regarding a threshold and match, Lovelace teaches the valid/invalid activity based on the business entity, however, the combination does not specifically teach that the match score is based on a probability; 
Bayliss teaches a similar entity analysis system such as the entity matching within the combination. 
Bayliss teaches [99-110] a probability-based matching for an entity that also includes context information just as location (interpreted with the jurisdiction as taught by the combination) and other information. The combination is that Stibel provides the threshold and scoring elements, Lovelace teaches cannabis business validation based on a license, and Bayliss provides the probability score for entity elements that also includes a threshold for similarity. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold validation scoring for cannabis businesses of the combination the ability to have probabilistic-based matching and similarity threshold as taught by Bayliss since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the probabilistic-matching and similarity threshold provides data records are properly linked and ensures jurisdictional compliance for the correctly linked business entity.
Regarding claim 8, Stibel discloses the above-enclosed limitations of the computer program product of claim 1, however, Stibel does not specifically disclose analyzing the license and determining a probability match based on a jurisdiction for validity of the license;
Lovelace teaches further comprising computer readable program code configured to: analyze the terms of the license registered for the cannabis business for a license structure; compare the license structure of the license for the cannabis business to stored cannabis license data; determine a probability match for the license for the cannabis business to a jurisdiction's license structure based on the stored cannabis license data; and perform the determination of validity for the online activity based on rules for a jurisdiction of the probability match (Paragraphs [38-40]; Lovelace teaches a validation for cannabis selling/buying based on jurisdictions (federal, state, and/or local). The system includes a seller’s license and other information that is based on whether the jurisdiction allows for advertising or selling/buying of marijuana and providing validation based on the determined analysis.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business rating and scoring system that provides web crawlers to obtain information of Stibel the ability to have specific cannabis business information that is analyzed in terms of a license as taught by Lovelace since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the cannabis compliance provides businesses and consumers better validation that the business is legal and proper when purchasing a controlled substance.
The combination teaches the above-enclosed limitations; however, the combination does not specifically teach a probability-based matching for entity including location matching.
Bayliss teaches [99-110] a probability-based matching for an entity that also includes context information just as location (interpreted with the jurisdiction as taught by the combination specifically Lovelace) and other information. The combination is that Lovelace teaches cannabis business validation based on a license and Bayliss provides the probability score for entity elements that also includes a threshold for similarity including location. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold validation scoring for cannabis businesses of the combination the ability to have probabilistic-based matching and similarity threshold as taught by Bayliss since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the probabilistic-matching and similarity threshold provides data records are properly linked and ensures jurisdictional compliance for the correctly linked business entity.
Regarding claim 10, the combination teaches the above-enclosed limitations of the method of claim 9, Stibel further discloses wherein in the event the determination of validity is not a direct determination of validity for the online activity, further comprising computer readable program code configured to: compare the online activity to activity data stored in the host server; generate a probability match score; and determine whether the online activity is valid under the terms of the license based on the probability score exceeding a threshold for valid or invalid activity (Paragraphs [145-149 and 243-253]; Stibel discloses an indexing that provides matching based on threshold elements and scores for an entity (business) in terms of the credibility score. Further, Lovelace teaches [38-41] the specific aspects of the valid/invalid activity in terms of the determination with regards to the jurisdiction and other license-based validation for the seller/buyer.).  
Stibel discloses the above-enclosed limitations regarding a threshold and match, Lovelace teaches the valid/invalid activity based on the business entity, however, the combination does not specifically teach that the match score is based on a probability; 
Bayliss teaches a similar entity analysis system such as the entity matching within the combination. 
Bayliss teaches [99-110] a probability-based matching for an entity that also includes context information just as location (interpreted with the jurisdiction as taught by the combination) and other information. The combination is that Stibel provides the threshold and scoring elements, Lovelace teaches cannabis business validation based on a license, and Bayliss provides the probability score for entity elements that also includes a threshold for similarity. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold validation scoring for cannabis businesses of the combination the ability to have probabilistic-based matching and similarity threshold as taught by Bayliss since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the probabilistic-matching and similarity threshold provides data records are properly linked and ensures jurisdictional compliance for the correctly linked business entity.
Regarding claim 15 Stibel discloses the above-enclosed limitations of the method of claim 9, however, Stibel does not specifically disclose analyzing the license and determining a probability match based on a jurisdiction for validity of the license;
Lovelace teaches further comprising computer readable program code configured to: analyze the terms of the license registered for the cannabis business for a license structure; compare the license structure of the license for the cannabis business to stored cannabis license data; determine a probability match for the license for the cannabis business to a jurisdiction's license structure based on the stored cannabis license data; and perform the determination of validity for the online activity based on rules for a jurisdiction of the probability match (Paragraphs [38-40]; Lovelace teaches a validation for cannabis selling/buying based on jurisdictions (federal, state, and/or local). The system includes a seller’s license and other information that is based on whether the jurisdiction allows for advertising or selling/buying of marijuana and providing validation based on the determined analysis.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the business rating and scoring system that provides web crawlers to obtain information of Stibel the ability to have specific cannabis business information that is analyzed in terms of a license as taught by Lovelace since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the cannabis compliance provides businesses and consumers better validation that the business is legal and proper when purchasing a controlled substance.
The combination teaches the above-enclosed limitations; however, the combination does not specifically teach a probability-based matching for entity including location matching.
Bayliss teaches [99-110] a probability-based matching for an entity that also includes context information just as location (interpreted with the jurisdiction as taught by the combination specifically Lovelace) and other information. The combination is that Lovelace teaches cannabis business validation based on a license and Bayliss provides the probability score for entity elements that also includes a threshold for similarity including location. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the threshold validation scoring for cannabis businesses of the combination the ability to have probabilistic-based matching and similarity threshold as taught by Bayliss since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the probabilistic-matching and similarity threshold provides data records are properly linked and ensures jurisdictional compliance for the correctly linked business entity.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saribekyan [2017/0017773] (cannabis dispensary and doctor review/validation system);
Erwin et al [2017/0286965] (tracking and verifying cannabis purchase and sellers);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689